Citation Nr: 9924413	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-03 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 20 percent disabling.  

2. Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 20 percent 
disabling.  

3. Entitlement to an increased (compensable) disability 
rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty between 1953 and 1955.  

This case comes before the Board of Veterans'Appeals (Board) 
on appeal from a 1995 rating decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO), which denied an increased rating for the veteran's 
bilateral varicose veins, rated as 20 percent and for 
hemorrhoids, rated as noncompensable (0 percent).   

In August 1997, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

It is observed that the day after the August 1997 hearing, 
the veteran submitted a claim seeking entitlement to service 
connection for a psychiatric disorder claimed to be secondary 
to his service-connected disabilities.  By rating action in 
July 1998, the RO assigned a separate 20 percent rating for 
varicose veins of the left leg and another 20 percent rating 
for varicose veins of the right leg, and confirmed the non-
compensable rating assigned for the veteran's service-
connected hemorrhoids.  

The RO decision in July 1998 also denied service connection 
for schizoid personality, major depression and anxiety 
disorder.  The veteran expressed disagreement with the denial 
of service connection, but no substantive appeal was 
submitted following the issuance of the statement of the 
case.  Inasmuch as the issue of service connection for the 
claimed psychiatric disorder is not properly on appeal it 
will not be addressed in this decision.

REMAND

The Board finds that the veteran claims for increased rating 
are well grounded. See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded and veteran has not withdrawn 
claim). However, notwithstanding the efforts undertaken by 
the RO to prepare this case for appellate review, the Board 
finds that a remand to assist the veteran is in order.

The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the veteran's claims.  
Specifically, at his hearing before the undersigned in August 
1997, the veteran testified that he had been treated as an 
outpatient at the Tulane Medical Center and at VA medical 
facilities at various times for his medical problems since 
1995.  While there are some treatment records on file from 
these facilities, it is unclear whether all of his treatment 
records have been obtained and associated with the claims 
folder.  He has in fact indicated that the RO has not 
obtained all of his records from these facilities.  

It is further observed that during his personal appearance, 
the veteran testified that he was evaluated in connection 
with his 1989 award of disability benefits by the Social 
Security Administration (SSA). However, it does not appear 
that the RO has obtained any records from SSA pertaining to 
the veteran.

The requisition and consideration of all available medical 
records that are clearly relevant to an issue on appeal is 
necessary for the adjudication of the claims.  Decisions of 
the Board must be based on all of the evidence that is known 
to be available.  38 U.S.C.A. §§ 5103(a), 7104(a) (West 
1991); see also Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  The section 5103(a) assistance 
obligation is particularly applicable to records which are 
known to be in the possession of the Federal Government, such 
as VA and SSA records.  See Counts v. Brown, 6 Vet. App. 473 
(1994); see also Martin v. Brown, 4 Vet. App. 136, 140 
(1993).

In light of the above, the Board believes that it would be 
useful to determine the exact nature and etiology of the 
claimed disorders.  On remand, the RO should have the veteran 
examined for compensation purposes to address the nature and 
etiology of the aforementioned disorders based on the entire 
evidentiary record.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be requested to 
provide a list with the dates and 
locations of any treatment received for 
his service-connected disabilities since 
1994.  The RO should make arrangements to 
obtain all records from the sources 
listed by the veteran. The Board is 
particularly interested in the records of 
all treatment afforded to the veteran at 
the Tulane Medical Center.  All the 
records of any VA treatment afforded to 
the veteran should also be obtained.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).  All the records obtained should 
be made part of the claims folder.

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the veteran.  The 
RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the veteran for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  Upon completion of the above-
described evidence, the RO should 
schedule the veteran for appropriate VA 
examinations for the purpose of 
addressing the extent and severity of his 
varicose veins and hemorrhoids.  The RO 
should forward the entire claims file 
along with a copy of the applicable 
criteria to the examining physician(s) 
prior to the examinations.  All 
diagnostic tests and studies deemed 
necessary by the examiner(s) should be 
conducted, and all pertinent 
symptomatology and medical findings 
should be reported in detail.  The 
examiner(s) should review the results of 
any testing prior to completion of the 
report(s).  The reports should be 
comprehensive and include a detailed 
account of all manifestations of relevant 
pathology found to be present and the 
examiner(s) should provide complete 
rationale for all conclusions reached.  
In that the examinations are for 
compensation rather than for treatment 
purposes, the physician(s) should 
specifically address the functional 
impairment caused by the veteran's 
varicose veins and hemorrhoids 
disabilities in correlation with the 
precise applicable criteria set forth in 
the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998).  Attention 
should be given to the presence or 
absence of the manifestations 
contemplated by the Diagnostic Codes 7120 
and 7336.  The examiner(s) should also 
discuss any affirmative evidence that 
would indicate that the veteran is not 
suffering from one or more of these 
criteria.  All medical opinions must be 
based on a thorough and careful review of 
all the evidence contained in the claims 
folder.

4.  The veteran must be given adequate 
notice of any requested examinations.  If 
he fails to report for an examination, 
this fact should be documented in the 
claims folder.  A copy of all 
notifications must be associated with the 
claims folder.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention should be directed to 
the examination reports to ensure that 
they are in compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, it must be 
returned to the author for corrective 
action.  38 C.F.R. § 4.2 (1998); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the issues of 
increased rating for varicose veins of 
the left and right legs, and hemorrhoids 
disability, with consideration given to 
all of the evidence of record, including 
any additional medical evidence obtained 
pursuant to this remand.  The RO should 
consider whether the case should be 
submitted to the Under Secretary for 
Benefits or the Director, VA Compensation 
and Pension Service for assignment of 
extraschedular rating for the veteran's 
disabilities under the provisions of 
38 C.F.R. §  3.321(1998).  

7.  The RO should consider carefully and 
with heighten mindfulness the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b).  
If the evidence is not in equipoise the 
RO should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

8.  The veteran is hereby informed that 
he has a right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).   He is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claims, and that failure to cooperate or 
to report for the requested examinations 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.
Thereafter, the case should be returned to the Board, if in 
order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


